Citation Nr: 0619268	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-19 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant, his sister, and a friend


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from December 1967 
to October 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                 

In the appellant's substantive appeal (VA Form 9), dated in 
May 2004, the appellant indicated that he desired a hearing 
before the Board at the RO.  However, in correspondence from 
the appellant to the RO, received in March 2006, the 
appellant withdrew his request for a Travel Board hearing and 
requested that his case be forwarded to the Board.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Service connection for post-traumatic stress disorder (PTSD) 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005).

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that the veteran has taken part in a 
fight or encounter with a military foe or hostile 


unit or instrumentality.  See VAOPGCPREC 12-99; 65 Fed. Reg. 
6257 (2000).  The appellant's service personnel records 
reflect that he served as a medical laboratory specialist in 
the Republic of Vietnam from November 1968 to October 1969.  
According to the appellant's personnel records, while he was 
in Vietnam, he was attached to the "772d Med. Det." In 
addition, the appellant's DD Form 214, Armed Forces of the 
United States Report of Transfer or Discharge, shows that the 
appellant's Military Occupational Specialty (MOS) was as a 
medic and that he received the National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal, Army 
Commendation Medal Aircraft Crewman Badge, and Air Medal.  
The appellant's DD 214 does not reflect that he received an 
award or medal that is indicative of combat.  However, 
engagement in combat with the enemy is not necessarily 
determined simply by reference to the existence or 
nonexistence of certain awards.  See West v. Brown, 7 Vet. 
App. 70, 76 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Instead, other supportive evidence may be used to 
indicate that a veteran engaged in combat.  Id.  The 
appellant has stated that he was combat medic and flew in 
helicopters as a medic gunner.  According to the appellant, 
he was frequently exposed to enemy fire as a part of his 
duties as a medic in a combat zone. However, serving in a 
combat zone is not the same as engaging in combat with the 
enemy and, under these circumstances, independent 
corroboration of the stressors reported by the appellant must 
be shown.  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Specifically, the appellant has alleged that as a medic 
gunner, he was assigned to the 240th Assault Helicopter 
Company and flew all over Vietnam, and into Laos and 
Cambodia, picking up wounded and dead soldiers.  In a 
February 2004 statement, the appellant alleged that he was in 
situations where he was shot at, where he was required to 
shoot at others, and where bombs were going off.  The 
appellant stated that he was in Laos, Cambodia, Quang Tri, An 
Khe, Tay Ninh, and just about any other LZ (Landing Zone) 
that needed re-supply or assistance.  According to the 
appellant, on one occasion, he had to "roll a body bag with 
a man in it out of the ship as we were too heavy and could 
not get off the ground."  In the appellant's December 2003 
VA examination, the appellant indicated that he survived four 


helicopter crashes.  He also described driving in an 
ambulance en route to Long Bin on a supply mission when a 
village was hit with an artillery round and the appellant 
estimated that 100 Vietnamese were killed or injured.  
According to the appellant, a Vietnamese mother presented him 
with her young son who died in his arms before reaching a 
hospital.  The Board notes that the aforementioned incident 
is similar to an incident described by the appellant in his 
PTSD Questionnaire, received in May 2003.  In the 
Questionnaire, the appellant noted that on one occasion while 
he was traveling to Saigon via ambulance, the ambulance drove 
through a town which was hit by incoming mortar rounds 
killing and injuring 40 people.  The appellant reported that 
he held a small Vietnamese boy who died in his arms.  In the 
Questionnaire, the appellant also related another incident 
when he was working in a dispensary and two officers came in 
"running and screaming and on fire" after their jeep was 
attacked.  According to the appellant, he had to tackle the 
officers and put out the fire.  He indicated that after the 
officers received treatment, he had to hold one of the 
officer's "burned off fingers" in his hand while cleaning 
up.  In a September 2003 statement, the appellant noted that 
he "experienced men dying in [his] arms," and that he "saw 
men burning like torches" and a "burned off hand left 
behind."  By correspondence received in April 2004, the 
appellant stated that his "very best friend in Vietnam was 
blown apart in front of [his] face."  In a June 2004 hearing 
which was conducted at the RO, the appellant testified that 
his friend's name was "R.J." and that that was "all [he] 
knew him by; that [was] all he wanted to be called."    

In support of his contentions, the appellant submitted copies 
of military citations, received by the RO in May 2004, and a 
lay statement from Mr. J.S., received in August 2005.  In 
Orders from the Department of the Army, Headquarters, 1st 
Aviation Brigade, dated in August and September 1969, it was 
noted that the appellant was awarded the Air Medal and the 
Army Commendation Medal, and that the authority was the 
United States Army Headquarters and Headquarters Company, 
222nd Aviation Battalion (Combat).  Specifically, an Air 
Medal citation presented to the appellant by direction of the 
President for his meritorious achievement while participating 
in sustained aerial flight in support of combat 


ground forces of the Republic of Vietnam during the period 
from January 29, 1969 to June 27, 1969.  In the Air Medal 
citation, it was noted that the appellant actively 
participated in more than twenty-five aerial missions over 
hostile territory in support of operations against communist 
aggression.  In addition, in an Army Commendation Medal 
citation presented to the appellant by direction of the 
Secretary of the Army, it was reported that the appellant 
distinguished himself by exceptionally meritorious service in 
support of military operations against communist aggression 
in the Republic of Vietnam during the period from November 
1968 to October 1969.  It was noted that the appellant 
astutely surmounted extremely adverse conditions to obtain 
consistently superior results.    

In August 2005, the RO received a lay statement from Mr. J.S. 
in support of the appellant's contentions.  In the statement, 
Mr. S. indicated that he served in Vietnam from January 1969 
to March 1970 and was assigned to the 240th Assault 
Helicopter Company, which was located at Bearcat.  According 
to Mr. S., while he was with the 240th, he served as a clerk 
and knew a lot of the personnel with the company, including 
the appellant.  Mr. S. stated that the appellant was attached 
to the 240th as a medic and that the appellant flew with the 
240th on numerous occasions, not only as a medic but also as 
door gunner.     

The basis of the RO's denial of this claim was, at least in 
part, the lack of any evidence corroborating the alleged 
stressors.  The appellant's statements as to his alleged 
stressors have not included any dates or other specific 
details that would possibly lead to verification that the 
events occurred.  However, in this case, no reasonable 
efforts have been taken on behalf of the appellant to verify, 
or corroborate, his assertions that he was a combat medic and 
was assigned to the 240th Assault Helicopter Company.  Thus, 
before appellate review of his claim, efforts to determine 
whether the appellant was assigned to the 240th Assault 
Helicopter Company and a complete description of the job 
duties of his MOS as a medic should be obtained.  The 
appellant should also be given another opportunity to submit 
details about his alleged stressors.  He is hereby advised 
that it is his responsibility to cooperate with VA's efforts 
to help him develop his claim, and failure to do so may 
result in denial of his claim.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).     

2.  The RO must contact the appellant and 
ask him to give a comprehensive statement 
regarding his alleged stressors for his 
PTSD claim.  The RO must ask the appellant 
to comment specifically on what he 
actually witnessed or experienced, with an 
approximate date on which each incident 
occurred that he describes, within a 3- 
month range.  He must provide specific 
details (dates, time, places, names of 
people involved, etc.) concerning the 
alleged incidents he claims led to his 
PTSD.  

3.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  This summary, 
and all associated documents, must be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC).  The RO 
must ask them to provide any available 
information that might corroborate the 
appellant's alleged in-service stressors.  
Provide JSRRC with a description of the 
alleged stressors identified by the 
appellant and with copies of his personnel 
records showing service dates, duties, and 
units of assignment.  The RO must 
specifically request that the JSRRC 
determine whether the appellant was 
assigned to the 240th Assault Helicopter 
Company while he was in Vietnam from 
November 1968 to October 1969.  A 
description of the appellant's MOS as a 
medic must also be obtained.  

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
appellant "engaged in combat with the 
enemy."  If so, the RO must accept the 
appellant's lay statements -- in the 
absence of evidence to the contrary and as 
long as it is credible and consistent with 
the circumstances of service -- as 
conclusive evidence of the occurrence of 
the stressors.  If the RO determines that 
the evidence does not show that the 
appellant "engaged in combat with the 
enemy," the RO must consider all credible 
supporting evidence developed to show that 
the appellant did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressors.

5.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, a VA examination must be 
performed by a psychiatrist to determine 
the nature and severity of any psychiatric 
illness, to include PTSD.  The claims 
folder and a copy of this remand must be 
made available to the examiner in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the December 2003 VA examination 
report, and the October 2005 private 
psychological report.  

All indicated tests are to be conducted.  
The RO is to inform the examiner that only 
a stressor(s) which has been verified by 
the RO may be used as a basis for a 
diagnosis of PTSD.  After receipt of any 
test results, and completion of a 
psychiatric evaluation, the examiner must 
provide an opinion as to whether the 
appellant currently has PTSD.  If the 
diagnosis of PTSD is deemed appropriate, 
then the examiner must explain how the 
diagnostic criteria of the 


Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors.  The sufficiency of the 
stressor(s) to establish the diagnosis of 
PTSD must be noted.  If the diagnosis of 
PTSD is not deemed appropriate, the 
examiner must specifically explain this 
position in light of the other findings of 
PTSD, specifically the finding of PTSD by 
the examiner in the appellant's December 
2003 VA examination.  A complete rationale 
of any opinion expressed must be included 
in the examination report.  The report 
prepared must be typed.

6.  The appellant is hereby notified that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit claimed, 
the RO must provide the appellant and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to the Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


